Citation Nr: 1635463	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a compensable rating for a herpes skin disability.

5.  Propriety of the reduction in the rating for a ("seborrhea dermatitis folliculitis vulgaris of the face, back, and hands") skin disability from 10 to 0 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2000 to October 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the New York, New York RO.  In June 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2014, the matters were remanded for additional development.

The issues regarding the rating for a herpes skin disability and challenging the propriety in the reduction in the rating for dermatitis folliculitis skin disability (and seeking an increase in the disability) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal seeking service connection for right ear hearing loss; there is no question of fact or law in this matter remaining for the Board to consider.

2.  During service the Veteran was treated for an acute left shoulder injury that resolved; a current chronic left shoulder disability is not shown.

3.  During service the Veteran was treated for an acute right knee injury that resolved; a current chronic right knee disability is not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met with respect to the matter of service connection for right ear hearing loss; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2015).

2.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of right ear hearing loss claim on appeal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative, and must be in writing, or on the record at a hearing.  38 C.F.R. § 20.204(a)(b).  

In June 2010, the Veteran filed a substantive appeal that perfected his appeal in the matters of service connection for right ear hearing loss and disabilities of the left shoulder and right knee.  In a January 2015 statement, he stated that, due to findings on recent VA examination, he wished to discontinue his claim seeking service connection for right ear hearing loss.  As he has withdrawn his appeal in the matter, there remains no allegation of error of fact or law for appellate consideration in the matter.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal seeking service connection for right ear hearing loss must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by June 2010, July 2010, and October 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

During the June 2014 videoconference Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence that current claimed disabilities are related to service); his testimony reflects that he is aware of what is needed to substantiate the claims.

The Veteran's service treatment records (STRs), service personnel records (SPRs), and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in December 2008, April 2011, September 2014, and October 2014.  As will be discussed in greater detail below, the Board finds these reports of examination to be adequate for rating purposes, as they reflect a thorough review of the record, physical examinations including all necessary findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the Board's judgment, the reports show a thorough consideration of the disabilities in appellate status and provide the information necessary to adjudicate these claims.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.  

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Left shoulder disability

The Veteran contends that he injured his left shoulder during his deployment to Afghanistan in 2007 or 2008; specifically, he contends that he began to experience pain and numbness in the shoulder due to the full body armor he was required to wear as a gunner for a ground assault convoy vehicle, and the pain slowly subsided after he relaxed the armor over his shoulder blades.  He contends that he was disqualified to wear shoulder armor, removed from the gunner position and reassigned as a convoy driver.

The Veteran's STRs show that he complained of left shoulder numbness/tingling that had lasted for four days in November 2003; possible nerve impingement was diagnosed.  In January 2004, July 2004, and November 2004, he complained of left shoulder pain, numbness, and weakness.  In May 2007, he reported left shoulder pain for 2 weeks with insidious onset; the pain occurred only when he wore body armor shoulder pads; mild rotator cuff impingement syndrome and tendinitis were diagnosed.  He was placed on temporary profile and instructed that he may wear body armor but not deltoid pads, which precluded him from duty as a gunner.  Subsequent STRs are silent for complaints, findings, treatment or diagnosis of a left shoulder disability.  On September 2008 service separation examination, the upper extremities were normal on clinical evaluation.  

On October 2008 VA treatment, the Veteran reported that he had tendinitis in the left shoulder while he was in Afghanistan, and that it had resolved.

On December 2008 VA examination, the Veteran reported a sudden onset of left shoulder pain in 2005 without specific injury; he recalled a burning pain that was worse with lifting and said his arm felt sleepy.  He reported that he was told in sick call that he had rotator cuff tendonitis; he went to physical therapy and the pain went away.  He reported that he did not have pain for several years until he went to Afghanistan and started wearing body armor, at which time the pain returned.  He reported having shoulder pain for about a minute each time he lifted with the left arm.  The pain was intermittent and depended on his activity.  A physical examination of the left shoulder was normal, and a left shoulder X-ray was unremarkable.  The diagnosis was a normal left shoulder exam.

On January 2010 VA treatment, the Veteran reported intermittent left shoulder arthralgia since about 2004. The discomfort was not limited to one specific location and varied from posterior, anterior, axilla, and lateral aspects of the shoulder.  He reported discomfort with pushups or heavy lifting that immediately resolved at the end of the activity.  The assessment was shoulder arthralgia, possible episodic tendonitis and/or bursitis.

At the June 2014 hearing, the Veteran asserted that the December 2008 VA examination was inadequate because the examiner relied solely on X-rays to determine that he had no left shoulder disability, and because his claimed left shoulder disability had increased in severity since that examination.

On October 2014 VA examination (pursuant to the Board's July 2014 remand), the Veteran reported that he had left shoulder pain and numbness that began when he was stationed in Afghanistan and wore shoulder armor.  The examiner stated that a diagnosis of a left shoulder condition could not be made.  The examiner stated that the Veteran has transient and fluctuating symptoms of pain and numbness over the left shoulder with normal joint examination, normal X-rays, and normal neurological examination.  The examiner opined that the symptoms are not consistent with shoulder pathology and do not correspond to any dermatomal neurological distribution, hence a specific diagnosis of a left shoulder disability could not be made. 

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a diagnosed left shoulder disability.  See 38 U.S.C.A. § 1110.  The record does not include any such evidence.  Treatment records and examination reports associated with the record do not show a diagnosis of, or treatment for, a chronic left shoulder disability during the pendency of the instant claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the Veteran is competent to observe he has/has had shoulder complaints and symptoms, the diagnosis of a shoulder disability is a medical question, beyond the scope of lay observation or common knowledge.  He is a layperson, and his opinion that he has such disability is not probative evidence in the matter.  He has not identified any medical professional who (at any time since service) has assigned him a diagnosis of a chronic left shoulder disability, or provided him treatment for such disability.  On VA examination pursuant to the Board's remand (to secure a definitive medical opinion in the matter) the examiner found no orthopedic or neurological left shoulder disability.  

Accordingly, the veteran has not presented a valid claim of service connection for a left shoulder disability, and the appeal in this matter must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  (The Veteran is advised that evidence of a chronic left shoulder disability may present a basis for reopening the claim.)

Right knee disability

The Veteran contends that he injured his right knee during service; specifically, he contends that he hit his knee on the edge of an interior ship door while running during general quarters exercise.

The Veteran's STRs show that in June 2005 he complained of right knee pain after falling in April 2005; the assessment was patellofemoral pain syndrome with medial collateral ligament (MCL) findings.  In July 2005, he reported right knee pain after hitting it on a sharp corner; an August 2005 MRI of the right knee revealed a mild Grade I sprain of the MCL.  In January 2007, the assessment was patellofemoral syndrome of the right knee.  Subsequent STRs are silent for complaints, findings, treatment or diagnosis of a right knee disability.  On September 2008 service separation examination, the lower extremities were normal on clinical evaluation.

On December 2008 VA examination, the Veteran reported that he injured his right knee on a ship in 2005 when he banged it against the corner of a door.  He reported that he initially had no pain but the next morning the knee was swollen and he could not walk on it.  He reported that he was told he had microscopic fractures; he went to physical therapy and the swelling reduced, and he was able to resume normal duty and exercise.  He reported that currently he would experience right knee pain with certain movements such as kicking a soccer ball or extreme twisting.  The pain was intermittent and depended on activity.  Physical examination of the right knee was normal, and a right knee X-ray was unremarkable.  The diagnosis was a normal right knee exam.

At the June 2014 hearing, the Veteran testified that the December 2008 VA examination was inadequate because the examiner relied solely on the X-rays to determine that he had no right knee disability; he alleged his right knee disability had increased in severity since the examination.

On October 2014 VA examination (pursuant to the Board's July 2014 remand), the Veteran reported that he banged his right knee on the metal edge of a door frame in 2004.  The examiner noted that the Veteran reported a history of occasional right knee pain, especially in cold weather, but the knee exam was totally normal and the knee X-rays were normal.  The examiner did not find any complaints or treatment of a right knee disability in the VA treatment notes, and noted that records from October 2008 to October 2014 were reviewed, and did not show any complaints of right knee problems.  The examiner could not make a diagnosis of a right knee condition based on the history, physical examination, and review of the claims file and medical records.

As with the claim pertaining to a left shoulder disability, the threshold requirement that must be met to substantiate the claim is that there must be evidence that the Veteran actually has/during the pendency of the instant claim has had the disability for which service connection is sought, a right knee disability.  There is no such evidence.  VA examinations (including in October 2014, pursuant to the Board's remand) have not found a right knee disability.  Treatment records associated with the record do not show a diagnosis of, or treatment for, a chronic right knee disability.  The Veteran has not identified a medical professional who postservice has assigned him a diagnosis of a chronic right knee disability, or provided him treatment for such disability.  While the Veteran is competent to observe and report that he has had right knee complaints and symptoms, whether or not there is underlying pathology for such complaints (a right knee disability) is a medical question.   The Veteran is a layperson, and lacks the medical expertise necessary to offer a competent opinion in the matter.  Accordingly, his own opinion that he has a right disability is not probative evidence in the matter.  He has not presented a valid claim of service connection for a right knee disability, and the appeal in this matter must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

The appeal seeking service connection for right ear hearing loss is dismissed.

Service connection for a left shoulder disability is denied.

Service connection for a right knee disability is denied.


REMAND

On review of the record, the Board finds that the issues remaining on appeal must again be remanded for evidentiary development and readjudication.

While the Board's previous remand did not focus on the matter, it is noteworthy that the two issues being remanded both involve skin disability diagnoses which are separate and distinct (a "herpes" skin disability and a "seborrhea dermatitis folliculitis vulgaris of the face, back and hands" skin disability), but which nonetheless have been (and remain) rated under the same diagnostic code (Code 7806).  In light of the criteria under that diagnostic code it may be to the Veteran's advantage (and would not be prejudicial to him) to have both diagnoses encompassed in a single disability entity, with the cumulative area of involvement or therapy provided considered.  Notably, the Veteran has asserted involvement of the same anatomical area(s) with respect to both disabilities.  Given this presentation, the two issues (and in particular when the disabilities are combined into one entity including seborrhea dermatitis folliculitis vulgaris of the face, back, and hands and herpes skin disability) are inextricably intertwined.   

A review of these two claims considering all of the skin diagnoses implicated as a single entity will require development of medical evidence and readjudication.  

Furthermore, in a claim for increase/or challenging propriety of a reduction, all records of evaluations or treatment for the disability at issue to the present are pertinent evidence that must be secured and considered.   

Notably also, the Board previously found, upon review of the March 2013 VA examination report, that further development of the record and AOJ adjudication (whether the new skin diagnoses not listed in the service-connected entity should be encompassed in the service-connected skin disability entity and considered in rating that disability) was necessary.  The AOJ was instructed to arrange for all development necessary and then adjudicate the matter of whether the skin disorders diagnosed on March 2013 VA examination should be considered secondary to, or part and parcel of, the Veteran's service-connected skin disability entity and considered in rating such disability.  The AOJ was then instructed to readjudicate the matter of the rating of the service-connected skin disability in light of that determination.

A December 2014 supplemental statement of the case (SSOC) states that a review of the treatment records did not show an increase in the severity of the Veteran's service-connected skin disability of seborrhea dermatitis folliculitis vulgaris of the face, back, and hands.  The AOJ determined that based on "the evidence available for review", the claim remained denied.  

The AOJ's discussion in the December 2014 SSOC is nonresponsive to the Board's remand instruction to develop and adjudicate the matter of whether the skin disorders diagnosed on March 2013 VA examination should be considered secondary to, or part and parcel of, the Veteran's service-connected skin disability entity and considered in the rating of such disability, and only then readjudicate the matter of the rating of the service-connected skin disability in light of that determination.  Indeed, the SSOC made no mention of the additional diagnoses on the March 2013 examination or the examiner's findings regarding their relevance to the service-connected skin disability, as cited by the Board.  It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Corrective action is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated (to the present) records of all VA evaluations and treatment the Veteran has received for any skin disability.  

2.  The AOJ should thereafter arrange for the Veteran to be examined by a dermatologist to ascertain both the cumulative severity of the Veteran's herpes skin disorder and seborrhea dermatitis folliculitis vulgaris skin disability and whether the skin disorders diagnosed on March 2013 VA examination should be considered secondary to or part and parcel of the Veteran's already service-connected skin disability entity.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview and review of the current and historical record, the examiner should provide opinions that respond to the following:

(a)  Please opine whether or not the diagnoses noted on March 2013 VA examination (but not already listed as encompassed in the service connected skin disability entity, i.e. lichen simplex chronicus and dyshidrotic eczema) are part and parcel of, or secondary to, the already service connected skin disability. 

(b)  Please provide the following opinions: 
(i) A retrospective opinion indicating whether herpes and seborrhea dermatitis folliculitis vulgaris of the face, back, and hands (and any lichen simplex chronicus or dyshidrotic eczema found to be part and parcel of or secondary to those disabilities) are shown at any time prior to November 1, 2012 to have cumulatively involved 20 to 40 percent of the entire body or exposed areas, or to have required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total of six weeks or more but not constantly during a 12 month period.  

(ii) Whether at any time from November 1, 2012 the cumulative service-connected skin disability has involved at least 5, but less than 20 percent, of the total body area or exposed areas or required intermittent systemic therapy for a duration of less than 6 weeks during a 12 month period.

The examiner should include rationale with all opinions.  

3.  The AOJ should then review the record and readjudicate (rating all service connected skin disability ratable under Code 7806, encompassing all such diagnoses) the claim for an increased rating for the Veteran's skin disability, to encompass challenging the propriety of the reduction of the rating for the disability from 10 to 0 percent effective November 1, 2012.  If either portion of the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


